Name: Commission Regulation (EC) No 1433/1999 of 30 June 1999 altering, for the 1999/2000 marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: agri-foodstuffs;  economic policy;  food technology;  marketing
 Date Published: nan

 Avis juridique important|31999R1433Commission Regulation (EC) No 1433/1999 of 30 June 1999 altering, for the 1999/2000 marketing year, the adjustment aid and additional aid to the sugar refining industry Official Journal L 166 , 01/07/1999 P. 0057 - 0057COMMISSION REGULATION (EC) No 1433/1999of 30 June 1999altering, for the 1999/2000 marketing year, the adjustment aid and additional aid to the sugar refining industryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 1148/98(2), and in particular Article 36(6) thereof,(1) Whereas Article 36 of Regulation (EEC) No 1785/81 provides that during the 1995/96 to 2000/01 marketing years adjustment aid of EUR 0,10/100 Kg of sugar expressed as white sugar is to be granted as an intervention measure to the Community's imported preferential raw cane sugar refining industry; whereas, as provided for in those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French overseas departments;(2) Whereas Article 36(4) of Regulation (EEC) No 1785/81 provides that the adjustment aid and the additional aid referred to above shall be altered in respect of a given marketing year in the light of the storage levy for the 1999/2000 marketing year was fixed by Commission Regulation (EC) No 1398/1999(3) at EUR 2,00/100 Kg of white sugar; whereas that amount is equal to that applicable for the 1998/99 marketing year; whereas, after taking into account previous adjustments, the amount of these aids should consequently be fixed for the 1999/2000 marketing year at EUR 2,92/100 Kg of sugar exported as white sugar;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The amounts of the adjustment aid and of the additional aid provided for respectively in paragraphs 1 and 3 of Article 36 of Regulation (EEC) No 1785/81 shall be fixed at EUR 2,92/100 Kg of sugar expressed as white sugar for the 1999/2000 marketing year.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1.7.1981, p. 4.(2) OJ L 159, 13.6.1998, p. 38.(3) OJ L 163, 29.6.1999, p. 39.